       Case 4:20-cv-00177-MW-MJF Document 3 Filed 05/14/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

LUTHER WOODS,

      Petitioner,

v.                                         Case No. 4:20cv177-MW/MJF

STATE OF FLORIDA,

     Respondent.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 2. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “This action is DISMISSED.” The

Clerk shall also close the file.

      SO ORDERED on May 14, 2020.

                                     s/Mark E. Walker
                                     Chief United States District Judge
